DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-12, 17-26, 31-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,731,132 (hereinafter referred to as van Werden) in view of U. S. Patent Application Publication No. 2010/0055897 (hereinafter referred to as Chou).


The difference between the claims and van Werden is that van Werden does not disclose that the metals in the developer include the recited metals.
Chou, discloses in the abstract, and in [0002] a cleaning composition for semiconductors that includes the claimed tetraethyl ammonium hydroxide ([0006]), has the claimed less 500ppb for each of the metals such as K, Na, Ca, Al, Ni etc. in the cleaning composition used for the removal of the photoresist layer after patterning ([0017]-[0018]).
Therefore, it would be obvious to a skilled artisan to modify van Werden by employing the method of maintaining the claimed .
Claim 3-4, 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,731,132 (hereinafter referred to as van Werden) in view of U. S. Patent Application Publication No. 2010/0055897 (hereinafter referred to as Chou) as applied to claims 1-2, 5-7, 11-12, 17-26, 31-32, above, and further in view of U. S. Patent Application Publication No. 20150227049 (hereinafter referred to as Yamanaka).


The difference between the claims and van Werden in view of Chou us that van Werden does not disclose the claimed method of determining the total metal mass as recited in claims 3-4, does not disclose the rinsing with the organic solvent as recited in claims 27-30.
Yamanaka, in [0035]. [0038], discloses the claimed method of determining the total amount of the metal content in the processing liquid.  Yamanaka, in [0058], discloses that the rinsing liquid includes an alcohol solvent (the claimed alcohol having 6-8 carbon atoms, 4-methyl-2-pentanol) and in [0059], discloses that the water content (moisture content) in the rinsing liquid is less than 10% by mass.
Therefore, it would be obvious to a skilled artisan to modify van Werden in view of Chou by employing the claimed method of determining the metal content in the solution as taught by  

Claims 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U. S. Patent No. 5,731,132 (hereinafter referred to as van Werden) in view of U. S. Patent Application Publication No. 2010/0055897 (hereinafter referred to as Chou) as applied to claims 1-2, 5-7, 11-12, 17-26, 31-32, above, and further in view of U. S. Patent Application Publication No. 2017/0145311 (hereinafter referred to as Liu).

	Van Werden, in col 2, lines 36-40, discloses that the treatment liquid (developer) includes surfactants.
The difference between the claims van Werden in view  of Chou is that van Werden in view  of Chou does not disclose that the treatment liquid includes the claimed peroxide or ester or amine or chelator or inorganic salt as recited in claims 8-10, and 13-15 and the multiple additives as recited in claim 16.
Liu, in [0034], discloses that the composition (treatment solution, etching solution) includes more than one additive, and includes an amine concentration less than 50 wt. % (as low as 0 wt. %), and Liu, in [0033], [0069], [0073]-[0079], discloses the composition includes peroxides, esters, inorganic salts and metal chelating agent, wherein the chelating agent is the claimed formula (K1 or K2), and in [0076], discloses the claimed amount 
Therefore, it would be obvious to a skilled artisan to modify van Werden in view  of Chou by employing the claimed additives in the treatment liquid as taught by Liu because van Werden already teaches the inclusion of additives in the developer, and Chou includes additives such as peroxides in the cleaning composition and Liu, in [0042], discloses that the amine behaves as a buffer, and in [0055], [0074], discloses that the chelator prevents corrosion, and enhances dissolution of the residues and in [0079], discloses that the peroxide is an oxidizer and that the claimed additives are chemical modifiers for the composition.
Response to Arguments
Applicant’s arguments, see Remarks, filed October 22, 2020, with respect to the rejection(s) of claim(s) 1-7, 23-30, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  van Werden in view of Chou.  See paragraph no. 3, above.  With respect to applicant’s argument that Yamanaka’s quaternary compound is a different embodiment than the processing liquid, Yamanaka is no longer relied upon to disclose the claimed treatment liquid comprising a quaternary ammonium compound.  With respect to applicant’s argument that none of the references disclose the metal atom ratio recited in claim 1, the instant claim 1 does not recite a ratio.  The claim recites that the total mass of the metal atoms (where only one kind of metal atom is required to be in the liquid) is 1mass ppt to 1 mass ppm with respect to the sum of the total mass of the additive and the total mass of the metal atoms.  The instant claim only recites the metal content mass, and not the total mass of the additive and metal atoms.  The total mass of the additive + total mass of the metal atoms is not recited. With respect to applicant’s assertion .  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F. Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 15, 2021.